            Case 1:20-cv-03770-CM Document 2 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONELLE MURPHY,

                              Petitioner,                             20-CV-3770 (CM)

                     -against-                              ORDER DIRECTING ORIGINAL
                                                          SIGNATURE AND PAYMENT OF FEE
WARDEN,                                                         OR IFP APPLICATION

                              Respondent.

COLLEEN McMAHON, Chief United States District Judge:

        Petitioner Donelle Murphy, proceeding pro se, brings this petition for a writ of habeas

corpus. Petitioner’s submission does not comply with Fed. R. Civ. P. Rule 11(a) because it is not

signed. 1 Petitioner also submitted the petition without the $5.00 filing fee or an application to

proceed in forma pauperis (IFP), that is, without prepayment of fees.

        Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading,

written motion, and other paper must be signed by at least one attorney of record in the attorney’s

name – or by a party personally if the party is unrepresented.” See also Local Civil Rule 11.1(a).

The Supreme Court has interpreted Rule 11(a) to require “as it did in John Hancock’s day, a

name handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001).

        Furthermore, to proceed with a petition for a writ of habeas corpus in this Court, a

petitioner must either pay the $5.00 filing fee or, to request authorization to proceed IFP, submit

a completed and signed IFP application. See 28 U.S.C. §§ 1914, 1915.

        Accordingly, within thirty days of the date of this order, Petitioner must submit the

attached signature page with an original signature, and he must either pay the $5.00 filing fee or


        1
         It appears that Petitioner did not include the last page of the petition form; it is this last
page that requires Petitioner’s signature.
            Case 1:20-cv-03770-CM Document 2 Filed 05/18/20 Page 2 of 2



complete, sign, and submit the attached IFP application. If Petitioner submits the signature page

of his petition and the IFP application, both documents should be labeled with docket number

20-CV-3770 (CM). If the Court grants the IFP application, Petitioner will be permitted to

proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. No answer shall be required at this time. If Petitioner complies with this order, the

case shall be processed in accordance with the procedures of the Clerk’s Office. If Petitioner fails

to comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     May 18, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
